Citation Nr: 0702055	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bleeding 
hemorrhoids.

2.  Entitlement to service connection for chronic abdominal 
pain.

3.  Entitlement to service connection for neurological 
problems/tingling.

4.  Entitlement to service connection for 
dizziness/twitching.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for memory loss/loss of 
concentration.

7.  Entitlement to service connection for rash.

8.  Entitlement to service connection for decreased sex 
drive.

9.  Entitlement to service connection for blurring and 
burning vision.

10.  Entitlement to service connection for shortness of 
breath and angina.

11.  Entitlement to service connection for blackout spells.

12.  Entitlement to service connection for overall pain.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes VA records show that in May 2006 adjudication 
was deferred on the veteran's claims for entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and residuals of a right fifth finger fracture.  While 
several of the issues on appeal may be symptoms associated 
with PTSD, the Board finds that matter is more properly 
addressed by adjudication of that specific claim.  In light 
of the evidence of record and VA documents showing 
development on these additional claims, the issues addressed 
in this decision are considered to have been fully developed 
for appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not show that present 
disabilities due to bleeding hemorrhoids, chronic abdominal 
pain, neurological problems/tingling, dizziness/twitching, 
sleep apnea, memory loss/loss of concentration, rash, 
decreased sex drive, blurring and burning vision, shortness 
of breath and angina, blackout spells, or overall pain were 
present during active service nor that they were incurred as 
a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  A present disability due to bleeding hemorrhoids was not 
incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A present disability due to chronic abdominal pain was 
not incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A present disability due to neurological 
problems/tingling was not incurred in or aggravated by 
service nor as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A present disability due to dizziness/twitching was not 
incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A present disability due to sleep apnea was not incurred 
in or aggravated by service nor as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  A present disability due to memory loss/loss of 
concentration was not incurred in or aggravated by service 
nor as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

7.  A present disability due to rash was not incurred in or 
aggravated by service nor as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  A present disability due to decreased sex drive was not 
incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

9.  A present disability due to blurring and burning vision 
was not incurred in or aggravated by service nor as a result 
of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

10.  A present disability due to shortness of breath and 
angina was not incurred in or aggravated by service nor as a 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

11.  A present disability due to blackout spells was not 
incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

12.  A present disability due to overall pain was not 
incurred in or aggravated by service nor as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in June 2003, July 2003, and 
October 2005.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The notice requirements have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for bleeding hemorrhoids, 
chronic abdominal pain, neurological problems/tingling, 
dizziness/twitching, sleep apnea, memory loss/loss of 
concentration, decreased sex drive, blurring and burning 
vision, shortness of breath and angina, blackout spells, or 
overall pain.  A February 1969 report noted a rash on and 
about the testicles.  The veteran's January 1970 separation 
examination was essentially negative.  Records show he served 
in the Republic of Vietnam from August 1968 to September 
1969.

In statements in support of his claim the veteran, in 
essence, asserted he had chronic medical problems as a result 
of herbicide exposure during service in Vietnam.  Other than 
matters relating to his treatment in service for rash, he has 
identified no specific injury or disease as having occurred 
during active service and in June 2003 he noted most of his 
illnesses began after service.  Social Security 
Administration (SSA) records show disability benefits were 
established from September 3, 2002, with a primary diagnosis 
of status-post myocardial infarction and a secondary 
diagnosis of cervical disc disease.  

Post-service medical records include evidence of numerous 
medical problems without opinion attributing to service any 
present disability manifested by bleeding hemorrhoids, 
chronic abdominal pain, neurological problems/tingling, 
dizziness/twitching, sleep apnea, memory loss/loss of 
concentration, rash, decreased sex drive, blurring and 
burning vision, shortness of breath and angina, blackout 
spells, or overall pain.  On VA skin diseases examination in 
September 2005 the veteran stated he had a rash in the groin 
area that was constant and that never cleared.  He denied 
having received any treatment for the disorder since service 
and stated he was not experiencing any present symptoms.  The 
examiner noted the skin was smooth without evidence of rash 
residual.  There were no signs of infection, excoriation, 
disfigurement, inflammation, edema, exfoliation, or keloid 
formation.  

Based upon the evidence of record, the Board finds present 
disabilities due to bleeding hemorrhoids, chronic abdominal 
pain, neurological problems/tingling, dizziness/twitching, 
sleep apnea, memory loss/loss of concentration, rash, 
decreased sex drive, blurring and burning vision, shortness 
of breath and angina, blackout spells, or overall pain were 
not present during active service nor are they shown to have 
been incurred as a result of herbicide exposure.  These are 
not shown to be diseases or manifestations of any diseases 
recognized by VA regulations as associated with herbicides 
used in the Republic of Vietnam and subject to a presumption 
of service connection.  While the veteran was treated for a 
rash in the groin area during service, there is no evidence 
of a chronic skin disorder having been manifest at that time 
and no competent evidence of a present chronic skin disorder 
related to the disorder for which the veteran was treated in 
service.  

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe he has disabilities 
that were incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.


ORDER

Entitlement to service connection for bleeding hemorrhoids is 
denied.

Entitlement to service connection for chronic abdominal pain 
is denied.

Entitlement to service connection for neurological 
problems/tingling is denied.

Entitlement to service connection for dizziness/twitching is 
denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for memory loss/loss of 
concentration is denied.

Entitlement to service connection for rash is denied.

Entitlement to service connection for decreased sex drive is 
denied.

Entitlement to service connection for blurring and burning 
vision is denied.

Entitlement to service connection for shortness of breath and 
angina is denied.

Entitlement to service connection for blackout spells is 
denied.

Entitlement to service connection for overall pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


